 
 
I 
111th CONGRESS 2d Session 
H. R. 4975 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Daniel E. Lungren of California (for himself, Mr. Smith of Texas, Mr. Sensenbrenner, Mr. Carter, Mr. Franks of Arizona, Mrs. Miller of Michigan, Mr. Coble, and Mr. Linder) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide for habeas corpus review for unprivileged enemy belligerents. 
 
 
1.Short titleThis Act may be referred to as the Homeland Protection Act.  
2.Habeas corpus review for unprivileged enemy belligerentsSection 2241(e) of title 28, United States Code, is amended to read as follows: 
 
(e) 
(1)Except as provided in paragraph (2), no court, justice, or judge shall have jurisdiction to grant relief upon application for a writ of habeas corpus filed by, or on behalf of, an individual who is— 
(A)not a citizen of the United States or an alien admitted for permanent residence to the United States; and 
(B)detained by the United States after September 11, 2001, pursuant to a determination that, or pending a determination of whether or not, the individual is an unprivileged enemy belligerent or unlawful enemy combatant. 
(2)The court, justice, or judge may grant relief otherwise prohibited by paragraph (1) if the court, justice, or judge determines that the applicant has rebutted the presumption in paragraph (3). In making that determination, the court, justice, or judge shall take into account the totality of all evidence and information presented to it. 
(3)There shall be a rebuttable presumption that the United States has the authority to detain the individual under paragraph (1)(B). The applicant may only rebut the presumption by showing that any determination that the United States has such authority would be clearly erroneous. 
(4)The court, justice, or judge shall not order disclosure of classified evidence or information in entertaining an application for a writ of habeas corpus to which this subsection applies unless the evidence or information is relevant, exculpatory, and there is some indication that the disclosure of that evidence or information would enable the applicant significantly to alter the quantum of proof in favor of the applicant. 
(5)The United States Court of Appeals for the District of Columbia Circuit shall have exclusive jurisdiction over any appeal from a disposition of an application for a writ of habeas corpus to which this subsection applies. If a United States district court grants relief to the applicant, the appeal on behalf of the United States shall be considered to be automatic unless waived by the United States. If the district court orders the release of the detained individual pending that appeal, the order of release shall not take effect until the court of appeals has reviewed and upheld that order. The court of appeals shall hear and determine the appeal as expeditiously as possible. 
(6)A term used in this subsection that is defined for the purposes of chapter 47A of title 10 shall have the same meaning in this subsection that it has for those purposes..  
 
